Case 1:19-cv-01521-JPH-MJD Document 81 Filed 06/21/19 Page 1 of 4 PageID #: 767




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 NICOLE K. and ROMAN S., by next friend            Case No.: 1:19-cv-01521-JPH-MJD
 Linda R.; ABIGAIL R., LILY R., and
 RACHEL H., by next friend Nancy B.; and
 ANNA C., BRIAN P., AMELIA P., ALEXA
 C., and ZACHARY H., by next friend
 Jessie R.; for themselves and those similarly
 situated,

                   Plaintiffs,                     JURY TRIAL DEMANDED
       v.
                                                   Honorable James Patrick Hanlon
 TERRY J. STIGDON, Director of the Indiana
 Department of Child Services, in her official
 capacity, HON. MARILYN A. MOORES,
 Marion Superior Court Judge, in her official
 capacity, HON. MARK A. JONES, Marion
 Superior Court Judge, in his official capacity,
 HON. THOMAS P. STEFANIAK, JR., Lake
 Superior Court Judge, in his official capacity,
 HON. MARSHA OWENS HOWSER, Scott
 Superior Court Judge, in her official capacity,
 and HON. JASON M. MOUNT, Scott Circuit
 Court Judge, in his official capacity,

                   Defendants.




               MEMORANDUM IN SUPPORT OF PLAINTIFFS’
    UNOPPOSED MOTION FOR LEAVE TO FILE SUR-REPLY IN OPPOSITION TO
                  DEFENDANTS’ MOTION TO DISMISS




       MEMORANDUM IN SUPPORT OF PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE
             SUR-REPLY IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 sd-738604
Case 1:19-cv-01521-JPH-MJD Document 81 Filed 06/21/19 Page 2 of 4 PageID #: 768



        I.      INTRODUCTION

        Good cause exists to grant Plaintiffs leave to file a sur-reply limited to addressing Garcia

 v. Fox, No. 18-CV-04205, 2019 WL 2371718 (N.D. Ill. June 5, 2019). Defendants’ Reply in

 Support of Motion to Dismiss (“Reply”) cites the newly decided Garcia case for the first time.

 (Reply at 8.) The case was decided after Plaintiffs filed their Opposition to the Motion to

 Dismiss, and thus Plaintiffs have not had an opportunity to address this new authority.

        II.     ARGUMENT

        “The decision to permit the filing of a surreply is purely discretionary and should

 generally be allowed only for valid reasons, such as when the movant raises new arguments in a

 reply brief.” U.S. for use and benefit of Sustainable Modular Mgmt., Inc. v. Custom Mech. Sys.,

 Corp., No. 1:16-cv-02915-JMS-MJD, 2017 WL 4405050, at *2 (S.D. Ind. Oct. 4, 2017) (quoting

 Meraz-Camacho v. United States, 417 F. App’x 558, 559 (7th Cir. 2011)). Plaintiffs satisfy this

 standard because Defendants’ Reply relies on Garcia, and its alleged application to Younger

 abstention, for the first time, and Plaintiffs have had no opportunity to address this case. (Reply

 at 8.) Plaintiffs have attached a brief sur-reply limited to discussing Garcia and that otherwise

 raises no new arguments.

        III.    CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request leave to file the attached

 sur-reply. Defendants’ counsel have indicated that Defendants do not oppose this motion.




       MEMORANDUM IN SUPPORT OF PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE
                   SUR-REPLY TO DEFENDANTS’ MOTION TO DISMISS
                                         1
 sd-738604
Case 1:19-cv-01521-JPH-MJD Document 81 Filed 06/21/19 Page 3 of 4 PageID #: 769




    Dated: June 21, 2019              By:    /s/ Stephen D. Keane

                                            Kathleen A. DeLaney (#18604-49)
                                            DELANEY & DELANEY LLC
                                            3646 Washington Blvd.
                                            Indianapolis, IN 46205
                                            Telephone: 317.920.0400
                                            Facsimile: 317.920.0404
                                            KDelaney@delaneylaw.net

                                            Mark C. Zebrowski (Pro Hac Vice)
                                            Stephen D. Keane (Pro Hac Vice)
                                            MORRISON & FOERSTER LLP
                                            12531 High Bluff Drive
                                            San Diego, California 92130-2040
                                            Telephone: 858.720.5100
                                            Facsimile: 858.720.5125
                                            MZebrowski@mofo.com
                                            SKeane@mofo.com

                                            Robert C. Fellmeth (Pro Hac Vice)
                                            CHILDREN’S ADVOCACY INSTITUTE
                                            University of San Diego School of Law
                                            5998 Alcala Park
                                            San Diego, California 92110
                                            Telephone: 619.260.4806
                                            Facsimile: 619.260.4753
                                            cpil@sandiego.edu

                                            Attorneys for Plaintiffs




       MEMORANDUM IN SUPPORT OF PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE
                   SUR-REPLY TO DEFENDANTS’ MOTION TO DISMISS
                                         2
 sd-738604
Case 1:19-cv-01521-JPH-MJD Document 81 Filed 06/21/19 Page 4 of 4 PageID #: 770



                                CERTIFICATE OF SERVICE

        I certify that this MEMORANDUM IN SUPPORT OF PLAINTIFFS’

        UNOPPOSED MOTION FOR LEAVE TO FILE SUR-REPLY IN OPPOSITION TO

 DEFENDANTS’ MOTION TO DISMISS was filed electronically on June 21, 2019, and was

 simultaneously served on all counsel who have appeared in this matter through the Court’s ECF

 system.

                                                   /s/ Stephen D. Keane
                                                   Attorney for Plaintiffs




                                       CERTIFICATE OF SERVICE
                                                 3
 sd-738604
